                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

               V.                                    Criminal No. 17-10138-WGY


12. FLORIN HORNEA,
    a/k/a "Nicusor Bonculescu,'
               Defendant.


                    ORDER OF FORFEITURE (MONEY JUDGMENT)


YOUNG, D.J.

       WHEREAS, on August 22,2018, a federal grand jury sitting in the District of

Massachusetts returned a multi-count Superseding Indictment,' charging defendant Florin Homea,

a/k/a "Nicusor Bonculescu," (the "Defendant"), and others, with Conspiracy to Conduct Enterprise

Affairs Through a Pattern of Racketeering Activity, in violation of 18 U.S.C. § 1962(d) (Count

One); Conspiracy to Use Counterfeit Access Devices, in violation of 18 U.S.C. § 1029(b)(2)

(Count Two); and Aggravated Identity Theft, in violation of 18 U.S.C. §§ 1028A(a)(l) and 2

(Counts Seventeen and Eighteen);^

       WHEREAS, the Superseding Indictment included a RICO Criminal Forfeiture

Allegation, pursuantto 18 U.S.C. § 1963, which provided noticethat the United States would

seek forfeiture, upon conviction of the Defendant of the offense alleged in Count One of the

Indictment, of (a) all interests the Defendant has acquired or maintained, in violation of 18

U.S.C. § 1962, wherever located, and in whatever names held; (b) all interests in, securities of,

claims against, or properties or contractual rights of any kind affording a source of influence



' The Superseding Indictment supplemented the original May 24,2017 Indictment, and only
included the following specific Counts from that Indictment: Counts One, Two, Three, Six,
Fifteen, Sixteen, Seventeen, Eighteen, Twenty, and Twenty-One.
^ The Defendant was not charged in the remaining counts of the Superseding Indictment.
over, any enterprise which the Defendant has established, operated, controlled, conducted, or

participated in the conduct of, in violation of 18 U.S.C. § 1962; and (c) all property constituting,

and derived from, any proceeds which the Defendant obtained, directly and indirectly, from

racketeering activity in violation of 18 U.S.C. § 1962;

        WHEREAS, the Superseding Indictment also included an Access Device Forfeiture

Allegation, pursuant to 18 U.S.C. §§ 1029(c)(1)(C) and 982(a)(2)(B), which provided notice that

the United States would seek forfeiture, upon conviction of the Defendant of one or more of the

offenses alleged in Counts Two and Twenty of the Superseding Indictment, of (1) any personal

property used or intended to be used, to commit the offense; and (2) any property constituting, or

derived from, proceeds obtained, directly or indirectly, as the result of one or more of the

offenses;^

        WHEREAS, the Forfeiture Allegations of the Superseding Indictment also provided

notice that, in the event that any property subject to forfeiture, as a result of any act or omission

of the Defendant, (a) cannot be located upon the exercise of due diligence, (b) has been

transferred or sold to, or deposited with, a third party, (c) has been placed beyond the jurisdiction

of the Court, (d) has been substantially diminished in value, or (e) has been commingled with

other property which cannot be divided without difficulty, it is the intention of the United States,

pursuantto 18 U.S.C. § 1963(m), and 18 U.S.C. §§ 1029(c)(2) and 982(b)(1), both of which

incorporate 21 U.S.C. § 853(p), to seek forfeiture of any other property of the Defendant, up to

the value of such property identified above;

        WHEREAS, on February 11, 2019, at a hearing pursuant to Rule 11 of the Federal Rules



^The Superseding Indictment also included a Money Laundering Forfeiture Allegation.
However, the Money Laundering Forfeiture Allegation is not applicable to the Defendant.
                                                   2
of Criminal Procedure, the Defendant pled guilty to Counts One, Two, Seventeen, and Eighteen

of the Superseding Indictment, pursuant to a written plea agreement signed by the Defendant on

November 23, 2018;

       WHEREAS, in Section 8 of the written plea agreement, the Defendant agreed that the

assets to be forfeited specifically included, without limitation, a money judgment in the amount

of $74,285.40 in United States currency;

       WHEREAS, the Defendant admitted that the $74,285.40 in United States currency is

subject to forfeiture on the grounds that it was equal to the amount of proceeds the Defendant

derived from the offenses of the Superseding Indictment to which the Defendant pled guilty, and

further, the Defendant agreed to consent to the entry of a forfeiture money judgment in the

amount of $74,285.40 in United States currency;

       WHEREAS, based on the Defendant's admissions in the written plea agreement and his

guilty plea on February 11,2019, the United States is entitled to an Order of Forfeiture (Money

Judgment) consisting of a personal moneyjudgment againstthe Defendant, in the amount of

$74,285.40 in United States currency, pursuant to 18 U.S.C. §§ 1963, 1029(c)(1)(C) and

982(a)(2)(B);

       WHEREAS, the amount of $74,285.40 in United States currency constitutes proceeds the

Defendantdirectly obtained as a result of violationsof 18 U.S.C. §§ 1962(d) and 1029(b)(2); and

       WHEREAS, Rule 32.2(c)(1) of the Federal Rules of Criminal Procedure provides that

"no ancillary proceeding is required to the extent that the forfeiture consists of a money

judgment."

       ACCORDINGLY, it is hereby ORDERED, ADJUDGED, and DECREED:

        1.      The Defendant shall forfeit to the United States the sum of $74,285.40 in United

                                                 3
States currency, pursuant to 18 U.S.C. §§ 1963,1029(c)(1)(C) and 982(a)(2)(B).

         2.    This Court shall retain jurisdiction in the case for the purpose of enforcing this

Order.


         3.    The United States may, at any time, move, pursuant to Rule 32.2(e) of the Federal

Rules of Criminal Procedure to amend this Order to include substitute property having a value not

to exceed the amount set forth in Paragraph 1 to satisfy the money judgment in whole or in part.

         4.    The United States may, at any time, conduct, pursuant to Rule 32.2(b)(3) of the

Federal Rules of Criminal Procedure and 21 U.S.C. § 853(m), any discovery to identify, locate or

dispose of forfeitable property or substitute assets, including, but not limited to, depositions and

requests for documents, electronically stored information, and tangible things.

         5.    Pursuant to Rule 32.2(b)(4), this Order shall be included in the sentence

pronounced and imposed by the Court at the sentencing hearing, and in the criminal judgment

entered by this Court against the Defendant.



                                                       WILLIAM G. YpUNG.
                                                       United States D/strict Judge
Date:
